IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


SUZANNE M. EBBERT,                         : No. 119 MM 2016
                                           :
                   Petitioner              :
                                           :
                                           :
            v.                             :
                                           :
                                           :
BARBARA K. MEST, DAVID O. KNECHT,          :
JANET R. HUBER AND COLDWELL                :
BANKER HEARTHSIDE REALTORS AND             :
LINDA EMERSON,                             :
                                           :
                   Respondents             :


                                      ORDER



PER CURIAM

      AND NOW, this 19th day of October, 2016, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.